        Case 3:20-cv-00338-JCH Document 1 Filed 03/13/20 Page 1 of 4




                           UNITED STATES DISTRICT COURT
                             DISTRICT OF CONNECTICUT

                                                    )
JANE R. GREWCOCK, as Administrator of               )       CIVIL ACTION NO.
The Estate of CAROL ANN DRISCOLL                    )
                                                    )
~                                                   )
                                                    )
ENFIELD SCUBA & WATERSPORTS, LLC,                   )
and MICHAEL DUDEK                                   )       March 11, 2020




                                        COMPLAINT

I.   Plaintiff Jane R. Grewcock brings this action for wrongful death under the provisions of

      Conn. Gen. Stat. § 52-555 on behalf of the Estate of Carol Ann Driscoll, as the appointed

      administrator of that estate.

2.    At the time of her death Carol Ann Driscoll was a citizen of the Commonwealth of

      Massachusetts.

3.    Defendant Enfield Scuba & Watersports, LLC ("Enfield Scuba"), is a limited liability

      corporation organized under the laws of the State of Connecticut with a principal place of

      business in Enfield, Connecticut, and no member of the LLC is a citizen of the

      Commonwealth of Massachusetts.

4.    Defendant Michael Dudek is a citizen of the State of Connecticut.

5.    This Court has subject matter jurisdiction under 28 U.S.C. § 1332(a)(l) because the

      parties are citizens of different states and the amount in controversy exceeds $75,000.

6.    Venue is proper in this district pursuant to 28 U.S.C. § 1391(a) in that a substantial part

      of the events or omissions giving rise to plaintiffs claims occurred in this District and the


                                                1
        Case 3:20-cv-00338-JCH Document 1 Filed 03/13/20 Page 2 of 4



      incident at issue occurred in this District.

7.    On September 22, 2018, Driscoll was enrolled in an advanced open water diving class

      through Enfield Scuba, which involved SCUBA diving to a depth of approximately 60

      feet in West Hill Pond in the Town of New Hartford.

8.    The class was taught by Dudek.

9.    At all relevant times Dudek was acting as an employee, agent, or apparent agent of

      Enfield Scuba, within the scope of his employment, agency or apparent agency.

10.   Defendants Enfield Scuba acting through its employees, agents or apparent agents, and

      Dudek, had a responsibility to take reasonable measures to protect the safety of class

      participants including Driscoll.

11.   When the other divers in the group surfaced from a depth of approximately 60 feet,

      including the instructor, Driscoll did not.

12.   Driscoll was found at the bottom of the lake in about 60 feet of water and was not

      breathing.

13.   Driscoll was then transported to a hospital in Hartford where she died on September 23,

      2018.

14.   The Office of Chief Medical Examiner determined that Driscoll's case of death was

      complications from drowning, and the manner of death was a scuba diving accident.

15.   A substantial factor leading to the death of Driscoll was the negligence of Enfield Scuba,

      and/or the negligence of one or more of its employees, agents or apparent agents acting

      within the scope of their employment, agency or apparent agency, in one or more of the

      following ways:

               a)    Defendant Enfield Scuba failed to properly train and qualify its instructors;



                                                     2
        Case 3:20-cv-00338-JCH Document 1 Filed 03/13/20 Page 3 of 4



              b)         Defendant Enfield Scuba failed to exercise reasonable care in hiring,
                         training, and/or supervision of personnel;

              c)         Defendant Enfield Scuba failed to have a proper emergency action plan and
                         failed to properly execute an emergency action plan;

              d)         Defendants failed to provide for a briefing to implement a "buddy" system
                         to keep track of class participants;

              e)         Defendants failed to complete a careful gear check leading to functional
                         issues with Driscoll's mask and Driscoll's buoyancy inflator not being
                         connected properly;

              f)         Defendants failed to provide for a weight check;

              g)         Defendants failed to adequately monitor Driscoll while she was underwater
                         despite her limited diving skills and experience and despite very limited
                         visibility;

               h)        The instructor continued with the dive in extremely low-visibility
                         conditions without ensuring that Driscoll was not in distress;

               i)        The instructor surfaced at the end of the dive without ensuring that all
                         members of the class were aware of and followed the instruction to surface,
                         leaving Driscoll at the bottom of the pond in low visibility conditions.

16.   The Estate of Carol Ann Driscoll has sustained damages as a result of that negligence,

      including loss of life, loss of enjoyment of life, medical bills, and lost earning capacity,

      and Jane Grewcock as the administratrix of her estate is entitled to recover damages on

      behalf of the estate.



                    l'




                                          ,I




                                                    3
         Case 3:20-cv-00338-JCH Document 1 Filed 03/13/20 Page 4 of 4



WHEREFORE, plaintiff claims:

       1. Damages.

       2. Costs.

       3. Such other relief to which the plaintiffs are entitled by law or equity.

Dated at Bridgepo1t. Connecticut this 11 th day of March 2020.




                                                     THE PLAINTIFF,


                                                      By   ChlJ~-
                                                             William M. Bloss, CT0I008
                                                             Koskoff, Koskoff & Bieder, P.C.
                                                             350 Fairfield A venue
                                                             Bridgepo1t, CT 06604
                                                             Juris No. 032250
                                                             TEL: 203-336-4421
                                                             Fax: 203-368-3244
                                                             Email: bbloss@koskoff.com



                                                 4
